—In a proceeding pursuant to Mental Hygiene Law § 81.32, for the purpose of examining accounts and inventories filed in the Office of the Clerk of Richmond County by the Committee for an Incompetent Person, the nonparty V. Anthony Maggipinto appeals from so much of an order of the Supreme Court, Kings County (Leone, J.), dated January 9, 1995, as directed him to repay to the conservatee’s estate the sum of $8,984.04.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
On August 20, 1991, the Supreme Court, Kings County, appointed Marie O’Day as Guardian, or "Committee” of the person and property of Amelia G., an incompetent person. In the Order of Appointment, the court provided, inter alia: "ordered that the said Committee is authorized to pay out of the funds of the Incompetent, such fees and disbursements of attorneys, the guardian ad litem, and the doctor as will hereinafter be fixed by the Court”. Notwithstanding this order, the appellant, an attorney, billed the Guardian directly for $8,984.04 in fees for professional services allegedly rendered, over and above the $5,338.40 that the court had authorized the Estate to pay him in an order dated May 29, 1992. The court therefore did not err in directing the attorney to return the improperly-billed funds to the Estate. Bracken, J. P., Miller, Copertino and Krausman, JJ., concur.